Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-29-2004

Angstadt v. Midd-West Sch Dist
Precedential or Non-Precedential: Precedential

Docket No. 03-3912




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Angstadt v. Midd-West Sch Dist" (2004). 2004 Decisions. Paper 424.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/424


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                     PRECEDENTIAL            Michael I. Levin
                                             Paul N. Lalley
UNITED STATES COURT OF                       Levin Legal Group, P.C.
APPEALS FOR THE THIRD CIRCUIT                Huntingdon Valley, PA 19006

                                                    Attorneys for Appellee
              No. 03-3912

                                                    OPINION OF THE COURT
         DAVID ANGSTADT
     and BARBARA ANGSTADT,                   SLOVITER, Circuit Judge.
    Parents and Natural Guardians of
                                                    Appellants David and Barbara
       Megan Angstadt, A M inor,
                                             Angstadt brought suit on behalf of their
                          Appellants
                                             daughter, Megan Angstadt, against the
                   v.
                                             Midd-West School District (the “School
                                             District” or “Midd-West”) for civil rights
  MIDD-WEST SCHOOL DISTRICT
                                             violations pursuant to 42 U.S.C. § 1983
                                             and the First and Fourteenth Amendments,
                                             and for violations of the Pennsylvania
   On Appeal from the United States
                                             Public School Code of 1949, 24 Pa. Cons.
 District Court for the Middle District of
                                             Stat. Ann. §§ 1-101, et seq. The District
              Pennsylvania
                                             Court granted the School District’s motion
      (D.C. Civil No. 02-cv-02170)
                                             to dismiss 1 and the Angstadts appeal this
District Judge: Hon. James F. M cClure,
                     Jr.
                                                1
                                                     The District Court declined to
                                             exercise supplemental jurisdiction over
  Submitted Under Third Circuit LAR          the state law claims both because it had
     34.1(a) July 15, 2004                   dismissed those claims over which it had
                                             original jurisdiction and because the state
Before: SLOVITER, BARRY and                  law claims were complex. The court
          WEIS, Circuit Judges               noted that it had dismissed all federal
                                             claims and, quoting the statute that gives
        (Filed: July 29, 2004    )           it discretion to decline to exercise
                                             supplemental jurisdiction over a claim
                                             that “raises a novel or complex issue of
Jeffrey C. Dohrmann                          State law,” 28 U.S.C. § 1367(c)(1),
Rieders, Travis, Humphrey, Harris,           concluded that “any question regarding
       Waters & Waffenschmidt                charter schools in Pennsylvania is a
Williamsport, PA 17701                       novel and/or complex issue of State
                                             law.” App. at 19. It also stated that the
       Attorney for Appellants               charter school question predominates
decision. We have jurisdiction pursuant to        a significant portion of its curriculum and
28 U.S.C. § 1291.                                 to deliver a significant portion of
                                                  instruction to its students through the
                    I.
                                                  Internet or other electronic means.” 24 Pa.
     FACTS AND PROCEDURAL                         Cons. Stat. Ann. § 17-1703-A.
            HISTORY
                                                         Once enrolled at WPCCS, which
        The Angstadts sued the School             does not have a basketball team for female
District based upon its refusal to permit         students of Megan’s grade and age, Megan
Megan to participate in interscholastic           continued to play interscholastic basketball
basketball. Megan is currently seventeen          for Midd-West at the beginning of the
years old and has never been enrolled in          2001-2002 school year. However, the
the School District, which is her “school         School District “refused to allow [her] to
district of residence.” App. at 6. Instead,       continue to practice, play and compete in
she was home schooled from the third              interscholastic basketball . . . for the
grade to the eighth grade. During her             remainder of the 2001-2002 school year
seventh and eighth grade years (1999-2000         and the 2002-2003 school year by claiming
and 2000-2001), Midd-West allowed                 that [she] has not met the . . .
Megan to play interscholastic basketball,         requirements.” App. at 31 (Compl. ¶ 18).
granting her an exception to its provision        The Angstadts contend these requirements
disallowing students not enrolled in the          are “unreaso na bl e, a rb itra ry and
School District from participating in its         capricious.” App. at 31 (Compl. ¶ 18).
extracurricular activities.
                                                         Pursuant to the Pennsylvania
        In 2001, she stopped home                 School Code, made applicable to cyber
schooling and began attending Western             charter schools by 24 Pa. Cons. Stat. Ann.
Pennsylvania Cyber Charter School                 § 17-1747-A,
(“WPCCS”) as a ninth-grade student.
                                                         . . . . no school district of
WPCCS was and is a duly chartered and
                                                         residence shall prohibit a
certified cyber charter school pursuant to
                                                         student of a charter school
the Pennsylvania School Code. The School
                                                         from participating in any
Code defines “cyber charter school” as “an
                                                         extracurricular activity of
independent public school established and
                                                         that schoo l district of
operated under a charter from the
                                                         residence: Provided, That
Department of Education and in which the
                                                         the student is able to fulfill
school uses technology in order to provide
                                                         all of the requirements of
                                                         participation in such activity
                                                         and the charter school does
over the federal claims. See 28 U.S.C. §                 not provide the same
1367(c)(2). It therefore dismissed Count                 extracurricular activity.
IV of the complaint without prejudice.

                                              2
24 Pa. Cons. Stat. Ann. § 17-1719-A(14)           District Court denied the requested
(emphasis added). The Angstadts allege            te mpor a ry r e str a ining or de r a n d
that Megan “has met all charter school,           preliminary injunction.
cyber charter school, Pennsylvania
                                                          The School District referenced two
Department of Education, and PIAA
                                                  letters, entered into the record in the first
[Pennsylvania Interscholastic Athletic
                                                  action, which set forth the requirements
Association] requirements, and all
                                                  imposed on Megan under 25 Pa. Cons.
reasonable requirements placed upon her
                                                  Stat. Ann. § 17-1719-A(14) in order to
by [the School District], to practice, play
                                                  qualify for extracurricular activities. In
and compete in interscholastic basketball
                                                  their responsive pleadings, the Angstadts
. . . .” App. at 31 (Compl. ¶ 19) (emphasis
                                                  contended that the District Court could
added). The implication of this statement
                                                  consider the letters as materials outside the
is that there were requirements Megan did
                                                  pleadings only after converting the motion
not meet.
                                                  to dismiss to a summary judgment motion
        The Angstadts filed their initial         to afford them an opportunity to submit
complaint, along with a request for a             additional materials under Federal Rule of
temporary restraining order and a                 Civil Procedure 56.
preliminary injunction, on January 29,
                                                         The District Court granted the
2002, seeking to compel the School
                                                  motion to dismiss, holding that the
District to permit Megan to participate in
                                                  requirements for participation were not
interscholastic basketball. The District
                                                  disputed by the Angstadts and were
Court conducted an evidentiary hearing on
                                                  integral to the complaint, and that the
February 4, 2002 and denied the request
                                                  Angstadts had failed to state a claim on the
for a stay, after which the Angstadts
                                                  First Amendment, Due Process, and Equal
voluntarily dismissed their complaint on
                                                  Protection grounds pleaded.
the ground that the Pennsylvania
legislature amended the Charter School                                 II.
Law to authorize cyber charter schools.
                                                                DISCUSSION
They filed their second complaint,
initiating the instant action, on November               We exercise plenary review of a
27, 2002, again seeking a temporary               dismissal order pursuant to Federal Rule of
restraining order, a preliminary injunction       Civil Procedure 12(b)(6).
and other relief to compel the School
                                                  A. Motion to Dismiss and Summary
District to permit Megan’s participation in
                                                  Judgment
interscholastic basketball competition.
This complaint alleged that the School                   The Angstadts argue that because
District violated Megan’s rights to First         “[i]n determining whether a claim should
Amendment freedom of association, Due             be dismissed under Rule 12(b)(6), a court
Process, and Equal Protection.         The        looks only to the facts alleged in the


                                              3
complaint and its attachments without              District, was improperly considered by the
reference to other parts of the record,”           District Court.
Jordan v. Fox, Rothschild, O’Brien &
                                                           We do not agree that the District
Frankel, 20 F.3d 1250, 1261 (3d Cir.
                                                   Court accepted the School District’s
1994), the District Court erred in
                                                   characterization of the requirements as
considering information set forth outside
                                                   falling into five over-simplified and rather
the complaint.       However, we have
                                                   benign catego ries, “ w ithout even
recognized that “[a]lthough a district court
                                                   reviewing the documents on which that
may not consider matters extraneous to the
                                                   representation was based.” Appellants’
pleadings, a document integral to or
                                                   Br. at 21 (emphasis in original). First,
explicitly relied upon in the complaint may
                                                   there is no basis for the implication that
be considered without converting the
                                                   the District Judge, who presided over the
motion to dismiss into one for summary
                                                   action in which the two letter documents
judgment.” U.S. Express Lines, Ltd. v.
                                                   were of record, was unfamiliar with the
Higgins, 281 F.3d 383, 388 (3d Cir. 2002)
                                                   documents on which the summary was
(internal quotation marks and citations
                                                   based. In fact, many of the requirements
omitted) (emphasis deleted).
                                                   are set forth in the relevant statutes. Such
        The gravamen of the Angstadts’             requirements include full-time attendance
complaint is that the requirements for             with attendance meaning “a minimum of
participating in extracurricular activities        180 days of instruction,” App. at 46
are unreasonable, arbitrary and capricious,        (quoting 22 Pa. Cons. Stat. Ann. Code
but the Angstadts neither enumerate the            11.1); a day of instruction meaning “time
requirements generally nor specify the             in the school day devoted to instruction
requirements to which they object. These           provided as an integral part of the school
requirements were integral to the                  program under the direction of certificated
complaint, as the Angstadts’ claim could           school employees,” App. at 46; a
not be evaluated without some reference to         curriculum appro ved by and in
them. In light of the Angstadts’ failure to        conformance with the regulations of the
enumerate them for the District Court, the         State Board of Education and the
School District sensibly undertook to do           Pennsylvania School Code, App. at 49
so. The Angstadts do not dispute the               (quoting PIAA Bylaws, Art. IX, § 1); and
factual accuracy of the twenty-nine                “passing at least four full-credit subjects or
requirements set forth by the School               the equivalent.        Eligibility shall be
District in the two letters previously             cumulative from the beginning of a
referenced, dated October 23, 2001 and             grading period, shall be reported on a
November 30, 2001.            Instead, the         weekly basis, and shall be filed in the
An gstad ts contend that the lis t                 principal’s office.” App. at 50 (quoting
summarizing these requirements into five           PIAA Bylaws, Art. IX, § 1).
general categories, provided by the School
                                                          Having       put     the    re l e v a nt

                                               4
requirements at issue, the Angstadts                sports. Furthermore, for the reasons that
cannot now claim that their own failure to          follow, the Angstadts’ complaint fails to
enumerate these requirements creates an             state a claim upon which relief may be
issue of fact precluding dismissal. The             granted, and this failure could not have
District Court accepted the School                  been cured by additional factual evidence.
District’s summary of the five categories
                                                    B. Freedom of Association
of requirements as:
                                                            The Angstadts argue that
  1.   Megan must have achieved
                                                    “educational choices of the type and nature
       at least the 9th grade level
                                                    at issue in this matter are within the scope
       academically;
                                                    of constitutionally protected associations
 2.    Megan’s curriculum must be                   and that [the School District’s] actions
       similar to the curriculum,                   interfere with or chill those rights as
       i n c l u de t h e p h y s ic a l            exercised by the [sic] Megan and her
       education course, for the                    family.” Appellants’ Br. at 24. The
       students enrolled in Midd-                   School District respo nds that the
       West;                                        “Angstadts do not allege that M egan is
                                                    unable to attend WPCCS as a consequence
  3.   M eg a n a n d W P C C S must
                                                    of the [School] District’s requirements . .
       provide verifiable
                                                    . ; they have not, in fact, been deprived of
       attendance documentation;
                                                    the educational alternative of attending a
  4.   Mega n and WPC CS mus t                      cyber charter school by reason of the
       document on-going passing                    [School] District’s implementation of its
       grades;                                      requirements for participation in its
                                                    extracurricular activities.” Appellee’s Br.
  5.   Me gan must mainta i n an
                                                    at 18-19. We agree.
       average or above citizenship
       grade.                                               To determine whether the School
                                                    District’s refusal to allow Megan to
App. at 45-46 (footnotes omitted).
                                                    participate in interscholastic basketball
       Because Megan did not receive any            violates her right to association, we must
internet instruction or attend any “real            identify the precise nature of the
time” courses, which meant that all of her          associational right in question, the extent
attendance and class time was self-verified         to which the state action regulates that
instead of verified by certified instructors,       right, and thus the appropriate level of
and because she studied a curriculum                scrutiny under which to view that state
provided by the University of Missouri and          action.
not approved by the State Board of
                                                           As the right to education is not
Education, the School District deemed her
                                                    constitutionally protected, San Antonio
ineligible to participate in interscholastic
                                                    Independent School District v. Rodriguez,

                                                5
411 U.S. 1, 35 (1973), we turn to whether           for Handicapped Children, Inc. v. City of
there is a protected intimate, as opposed to        Phila., 874 F.2d 156, 162-63, 168 (3d Cir.
expressive, association right at issue. The         1989). Under the rational basis standard,
right of intimate association extends to            the Angstadts had the burden of
“child rearing and education.” Bd. of Dirs.         overcoming the presumption of rationality,
of Rotary Int’l v. Rotary Club of Duarte,           see Hahn v. United States, 757 F.2d 581,
481 U.S. 537, 545 (1987). In Pierce v.              594 (3d Cir. 1985), and their bare legal
Society of the Sisters, 268 U.S. 510, 534-          conclusion that the requirements that they
35 (1925), the Supreme Court struck down            failed to enumerate are “unreasonable,
a state statute that “unreasonably                  arbitrary and capricious,” App. at 31
interfere[d] with the liberty of parents and        (Compl. ¶ 18), is insufficient to rebut the
guardians to direct the upbringing and              presumption of rationality. Because the
education of children under their control.”         burden on the Angstadts’ right to educate
                                                    Megan, to the extent there is a burden, is at
        That statute, however, made public
                                                    best incidental, the District Court did not
education compulsory, subject to specific
                                                    err in dismissing the complaint as to the
exceptions, thereby directly impacting the
                                                    right of association claim.
right of parents to educate their children in
the manner they desired.           Here the         C. Due Process
regulation in question – the requirements
                                                            The Angstadts’ due process claim
placed upon students who wish to
                                                    can be summarily dismissed.              They
participate in interscholastic basketball –
                                                    concede that “no property interest exists in
does not impact the Angstadts’ ability to
                                                    participation in extracurricular activities,
educate their daughter in the manner they
                                                    including sports, as a general principle,
choose.2 At best, the regulation’s impact
                                                    under the United States Constitution.”
on the Angstadts’ right to rear Megan is
                                                    Appellants’ Br. at 29. Even if the state
attenuated.
                                                    statute were to be viewed as giving Megan
        Furthermore, state action that              a property interest in participating in
incidentally affects the parent-child               extracurricular sports, the statute expressly
relationship is subject to minimum                  conditions that participation on the proviso
scrutiny, requiring only that the action            “that the student is able to fulfill all of the
rationally advance a legitimate government          requirements of participation in such
interest. See Phila. Police & Fire Ass’n            activity.” 24 Pa. Cons. Stat. Ann. § 17-
                                                    1719-A(14). The Angstadts’ assertion that
                                                    Megan has m e t a ll “reasonable
   2                                                requirements,” suggests that they concede
        There is no constitutionally
                                                    that she has not met all of the
protected right to play sports. Thus the
                                                    “requirem ents of participation” for
fact that the requirements regulate
                                                    interscholastic basketball. It follows that
Megan’s ability to play basketball is of
                                                    Megan has no property interest for which
no legal consequence.

                                                6
due process must be afforded. Thus, we             Inc., 508 U.S. 307, 313 (1993)). The
agree with the District Court that the             School District put forth five interests
Angstadts fail to state a due process claim        animating the list of requirements. As
upon which relief may be granted.                  stated by the District Court, they are:
D. Equal Protection                                       (1) ensuring that its student
                                                          athletes have the academic
        The Angstadts allege that the
                                                          eligibility to play high
“unreasonable, arbitrary and capricious
                                                          school sports; (2) ensuring
requirements to practice, play and compete
                                                          that its athletes meet its
in interscholastic basketball” deprive
                                                          ph ysical education
Megan “of equal protection of the law
                                                          requirements;            (3)
based upon [her] status as a cyber charter
                                                          discouraging students from
school student.” App. at 36 (Compl. ¶ 41).
                                                          cutting class or taking
We apply the highly deferential, rational-
                                                          unauthorized trips away
basis standard of review because the
                                                          from school during the
School District’s requirements do not
                                                          school day; (4) encouraging
burden any fundamental constitutional
                                                          students to maintain passing
right, and the difference between cyber-
                                                          grades[;] and (5) promoting
school students and physical-school
                                                          good citizenship.
students is not a suspect classification,
such as those based on race, alienage, or          App. at 17 (citations omitted). These
national origin. Moreover, there is no             reasons provide a rational basis for the
differing or unequal treatment because the         requirements for participation in extra-
requirements imposed upon cyber-school             scholastic events by cyber-students as well
students are no different than those               as physical-school students.3
imposed upon physical-school students.
                                                           Because the Angstadts fail to
The additional difficulty that cyber-school
                                                   allege, as a preliminary matter, that the
students may face is insufficient to plead
                                                   state action differentially regulates cyber-
an equal protection violation absent
                                                   school students and physical-school
membership in a suspect classification.
                                                   students, which is a non-suspect
        In any event, the Angstadts’ claim         classification, and because the complaint
cannot pass the rational-basis threshold.          could not defeat rational-basis review, we
“Under rational-basis rev iew, th e                affirm the decision of the District Court as
challenged classification must be upheld           to the equal protection claim.
‘if there is any reasonably conceivable
state of facts that could provide a rational
basis for the classification.’” Donatelli v.
                                                      3
Mitchell, 2 F.3d 508, 513 (3d Cir. 1993)                  Whether they violate the
(quoting FCC v. Beach Communications,              Pennsylvania Public School Code is a
                                                   matter for the state courts to resolve.

                                               7
                   III.
            CONCLUSION
       The District Court did not err when
it dismissed the Angstadts’ First
Amendment, Due Process, and Equal
Protection claims under Rule 12(b)(6).
We will therefore affirm its order
dismissing the action, without prejudice to
the Angstadts’ right to file their state
claims in state court.




                                              8